                  Case 19-11739-LSS             Doc 652        Filed 02/26/20         Page 1 of 2




                                UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF DELAWARE
                                                        :    Chapter 11
                                                        :
In re:
                                                        :
                                                        :    Case No. 19-11739 (LSS)
                                                        :
iPic-Gold Class Entertainment, LLC, et al.,1            :
                                                             (Jointly Administered)
                                                        :
                            Debtors.
                                                             Objection Deadline: March 18, 2020 at 4:00 p.m. (ET)


         SIXTH STAFFING AND COMPENSATION REPORT OF FTI CONSULTING, INC.

                 FOR THE PERIOD JANUARY 1, 2020 THROUGH JANUARY 31, 2020

    Name of Applicant:                                      FTI Consulting, Inc.

    Authorized to provide professional services to: Debtors and Debtors in Possession

    Date of retention:                                      September 10, 2019, nunc pro tunc to Petition Date

    Period for which compensation and                       January 1, 2020 Through January 31, 2020
    reimbursement is sought:

    Amount of compensation sought                           $ 55,228.50
    as actual, reasonable, and necessary:

    Amount of expense reimbursement sought as               $ 0.00
    actual, reasonable, and necessary:

    Exhibit A:                                              Summary of FTI Consulting, Inc. Fees
    Exhibit B:                                              Summary of FTI Consulting, Inc. Professional Fees by
                                                            Professional
    Exhibit C:                                              Summary of FTI Consulting, Inc. Fees by Activity and
                                                            Professional
    Exhibit D:                                              FTI Consulting, Inc. Detailed Time and Fee Statement
    Exhibit E:                                              FTI Consulting, Inc. Detailed Expenses Statement


1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
      identification number, as applicable, are: iPic Entertainment Inc. (9582); iPic-Gold Class Entertainment, LLC
      (4684); iPic Gold Class Holdings LLC (6315); iPic Media LLC (0150); iPic Texas, LLC (N/A); and Delray
      Beach Holdings, LLC (1035). The Debtors’ principal place of business is 433 Plaza Real, Suite 335, Boca
      Raton, FL, 33432.



[Type here]                                         Cover Letter                                         Page 1 of 2
              Case 19-11739-LSS          Doc 652     Filed 02/26/20     Page 2 of 2




       FTI Consulting, Inc. (“FTI”) hereby provides its Sixth Staffing and Compensation report for

the period January 1, 2020 Through January 31, 2020 (the “Sixth Staffing and Compensation Report”

and the “Sixth Staffing and Compensation Report Period”, as the context indicates) in accordance with

that certain Order, Pursuant to 11 U.S.C. Section 105(a) and 363(b), Authorizing the Debtors to (I)

Employ and Retain FTI Consulting, Inc. Providers of the Debtors' Chief Restructuring Officer and

Certain Additional Personnel and (II) Designating William J. Nolan as Chief Restructuring Officer for

the Debtors Nunc Pro Tunc to the Petition Date [Docket No. 235] (the “Retention Order”).

       As set forth in the Sixth Staffing and Compensation Report, FTI incurred $55,228.50 in

aggregate compensation and $0.00 for actual and necessary expenses during the Sixth Staffing and

Compensation Report Period.

       WHEREFORE, pursuant to the Retention Order, FTI hereby submits its Sixth Staffing and

Compensation Report for the Sixth Staffing and Compensation Report Period.




Dated: February 26, 2020
       Charlotte, NC


                                               /s/ William J. Nolan
                                              Name: William J. Nolan
                                              Title: Senior Managing Director
                                                      FTI Consulting, Inc.
                                              Email: William.Nolan@FTIConsulting.com




[Type here]                                 Cover Letter                                  Page 2 of 2
